Case 1:18-cv-00823-CFC-JLH Document 226 Filed 12/01/20 Page 1 of 4 PageID #: 21384
Case 1:18-cv-00823-CFC-JLH Document 226 Filed 12/01/20 Page 2 of 4 PageID #: 21385
Case 1:18-cv-00823-CFC-JLH Document 226 Filed 12/01/20 Page 3 of 4 PageID #: 21386
Case 1:18-cv-00823-CFC-JLH Document 226 Filed 12/01/20 Page 4 of 4 PageID #: 21387
  The Honorable Colm F. Connolly
  October 28, 2020
  Page 3

                                            Respectfully,

                                            /s/ Bindu A. Palapura

                                            Bindu A. Palapura

  BAP:nmt/6915254/45185
  cc: Counsel of Record (via electronic mail)
